Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed October 24, 2022 in reply to the First Office Action on the Merits mailed April 27, 2022. Claims 1 and 3 have been amended; claims 5-15 have been canceled; and no claims have been newly added. Claims 1-4 are currently under examination. 
Withdrawal of Prior Objection - Specification
The disclosure has been satisfactorily amended. Therefore the objection to the specification presented in the First Office Action on the Merits mailed April 27, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 3 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed April 27, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Vyavahare et al., Shaffer, nor Isenberg et al. explicitly disclose identifying and treating a patient that already has post-surgical tendon laxity; and that the therapeutic agent is delivered via spraying for less than 1 minute, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the First Office Action on the Merits mailed April 27, 2022 is hereby withdrawn. Upon further search and examination, however, new prior art has been procured, and a new ground of rejection has been formulated that addresses all currently pending claim limitations, which is presented herein below and is necessitated by the present amendment. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract has been amended to replace the trademark “LEGOO” with the element “a purified poloxamer”. However, the original specification defines “LEGOO” as being 20 wt% purified poloxamer 407 in saline, which is far narrower in scope than “purified poloxamer”. “LEGOO” is not exactly pure poloxamer 407 either, since the product is only 20 wt% poloxamer 407, and 80 wt% saline. 
To remedy this issue, Applicant can replace “LEGOO” with e.g. a composition comprising purified poloxamer 407”. Alternatively, if Applicant is not intending to replace “LEGOO” with its chemical identity, but rather is simply intending to recite the element poloxamer, Applicant has support in e.g. original claim 4 for “a poloxamer gel”. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following:
1. There should be an “and” between “(PGG),” and “wherein delivering”.
Appropriate correction is required.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vyavahare et al. (U.S. Patent Application Pub. No. 2007/0281026), in view of Shaffer (News Medical [online]; 2019), Isenberg et al. (U.S. Patent Application Pub. No. 2009/0214654), Drapeau (U.S. Patent Application Pub. No. 2011/0104233), Drapeau (U.S. Patent Application Pub. No. 20070259030), and Ahlden et al. (Knee Surg Sports Traumatol Arthrosc. 2009; 17: 1117-1124).
Applicant Claims
Applicant’s elected subject matter is directed to a method for treating post-surgical tendon laxity in a patient comprising identifying a patient having post-surgical tendon laxity, exposing the tendon having post-surgical tendon laxity, delivering pentagalloyl glucose (PGG) in admixture with a poloxamer gel directly to the tendon; wherein the PGG is substantially free of methyl gallate, and wherein the delivery is by spraying for less than 1 minute. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vyavahare et al. disclose a method for treating and stabilizing weakened connective tissue which contains an elastin component in vivo in a patient comprising delivering e.g. pentagalloyl glucose (PGG) directly to the connective tissue e.g. during surgery; wherein the PGG is in admixture with e.g. a hydrogel delivery vehicle comprising copolymers of polypropylene glycol and polyethylene glycol, wherein the PGG can be sprayed onto a target substrate, and wherein the PGG can bind to elastin and by doing so stiffens and strengthens the tissue and increases the elastic modulus (abstract; paragraphs 0008, 0010, 0011, 0013, 0014, 0031-0035, 0037, 0041-0044, 0046, 0056, 0060, 0062, 0079). 
Shaffer discloses that tendons are a connective tissue which contains an elastin component which imparts elasticity and resilience to the tendon. 
Isenberg et al. disclose a hydrogel composition for stabilization of connective tissue comprising e.g. pentagalloyl glucose (PGG) in admixture with e.g. poloxamer (i.e. a copolymer of polypropylene glycol and polyethylene glycol); wherein the composition is a liquid in situ gellable hydrogel that provides sustained-release of the PGG (abstract; paragraphs 0005, 0008, 0033, 0045, 0047, 0059, 0061). 
Drapeau (‘233) discloses that a flowable composition in the form of a solution or gel and comprising a therapeutic agent, such as e.g. an MMP inhibitor, and e.g. a PLURONIC or poloxamer polymer can be directly delivered to a local target tissue, e.g. a tendon, wherein the composition rapidly sets in-situ within e.g. about 1-30 minutes into a non-flowable, flexible depot for local sustained delivery of the therapeutic agent to the tendon over the desired period of time (e.g. days, weeks or months) (abstract; paragrphs 0008-0010, 0013, 0028, 0033, 0036, 0038, 0049, 0050, 0054, 0057-0059, 0070, 0074, 0076, 0081, 0085, 0092). 
Drapeau (‘030) discloses that a composition in the form of a liquid or gel comprising an MMP inhibitor and a poloxamer can be applied as a spray directly to a tendon preferably during open surgery (i.e. at the time of elective surgery) (abstract; paragraphs 0008, 0021, 0027, 0028, 0031, 0032, 0037). 
Ahlden et al. disclose that tendon laxity is a problem after ACL reconstruction surgery (i.e. “post-surgical tendon laxity”) using either bone-patellar tendon-bone or hamstring tendon autographs (see abstract). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Vyavahare et al. do not explicitly disclose that the connective tissue which contains an elastin component is a tendon, that the PGG is sprayed directly into a target tendon for less than 1 minute, and that the target tendon has “post-surgical tendon laxity”. These deficiencies are cured by the teachings of Shaffer, Isenberg et al., Drapeau (‘233), Drapeau (‘030), and Ahlden et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Vyavahare et al., Shaffer, Isenberg et al., Drapeau (‘233), Drapeau (‘030), and Ahlden et al., outlined supra, to devise Applicant’s presently claimed method. 
Vyavahare et al. disclose a method for treating and stabilizing weakened connective tissue which contains an elastin component in vivo in a patient comprising delivering e.g. pentagalloyl glucose (PGG) directly to the connective tissue e.g. during surgery by any conventional means known in the art; wherein the PGG is in admixture with e.g. a hydrogel delivery vehicle comprising copolymers of polypropylene glycol and polyethylene glycol, wherein the PGG can be sprayed onto a target substrate, and wherein the PGG can bind to elastin and by doing so stiffens and strengthens the target connective tissue and increases the elastic modulus. Since Shaffer discloses that tendons are a connective tissue which contains an elastin component which imparts elasticity and resilience to the tendon; since Isenberg et al. disclose that a composition comprising e.g. pentagalloyl glucose (PGG) in admixture with e.g. poloxamer (i.e. a copolymer of polypropylene glycol and polyethylene glycol) is an in situ gellable hydrogel that provides sustained-release of the PGG for stabilization of connective tissue; since Drapeau (‘233) discloses that a flowable composition in the form of a solution or gel comprising a therapeutic agent, such as e.g. an MMP inhibitor, and e.g. a PLURONIC or poloxamer polymer can be directly delivered locally to e.g. a tendon, wherein the composition rapidly sets in-situ within e.g. about 1-30 minutes into a non-flowable, flexible depot for local sustained delivery of the therapeutic agent to the tendon over the desired period of time (e.g. days, weeks or months); since Drapeau (‘030) discloses that a composition in the form of a liquid or gel comprising an MMP inhibitor and a poloxamer can be applied as a spray directly to a tendon preferably during open surgery (i.e. at the time of elective surgery); since Ahlden et al. disclose that tendon laxity is a problem after ACL reconstruction surgery (i.e. “post-surgical tendon laxity”) using either bone-patellar tendon-bone or hamstring tendon autographs; and since anyone of ordinary skill in the art would immediately recognize that a “lax tendon” is one that is weakened, “loose”, and not stable; one of ordinary skill in the art would thus be motivated to identify a patient having tendon laxity as a result of ACL reconstruction surgery (i.e. having “post-surgical tendon laxity”), and to deliver to the lax tendon via spraying directly on a tendon during open surgery (i.e. “while exposing the lax tendon”) a flowable composition comprising PGG (i.e. a known MMP inhibitor), and e.g. a poloxamer polymer, wherein the composition rapidly sets in-situ within e.g. about 1-30 minutes into a non-flowable, flexible depot; with the reasonable expectation that this method will result in the local sustained delivery of the PGG to the tendon over the desired period of time (e.g. days, weeks or months) to thus successfully stiffen and strengthen the target lax tendon and increase the elastic modulus over an extended period of time. 
Since the flowable composition delivered to the target lax tendon rapidly sets in-situ almost immediately within about 1-30 minutes into a non-flowable, flexible depot to provide enough PGG for sustained delivery to the tendon over the desired period of time (e.g. days, weeks or months), one of ordinary skill in the art would thus be motivated to spray the composition for no more than about 1 minute before the applied composition sets into the stationary depot for sustained release over the desired period.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed October 24, 2022 have been fully considered but they are moot in view of the new grounds of rejection which addresses the newly added limitations.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617